Dunbar, J.
(dissenting) — I am unable to reach the conclusion announced in the foregoing opinion. I think there-was a complete agreement which both the parties intended to be an agreement, and that it was therefore binding. There-can be no question of the correctness of the rule cited in the majority opinion from 9 Cyc. 280, but in my judgment it has no application to the facts of this case. The same authority, in the latter part of the same section, on page 282, continuing, says:
“On the other hand, an agreement to make and execute a certain written agreement, the terms of which are mutually understood and agreed upon, is in all respects as valid and obligatory as the written contract itself would be if executed. If therefore it appears that the minds of the parties have met, that a proposition for a contract has been made by one party and accepted by the other, that the terms of this contract are in all respects definitely understood and agreed *501upon, and that a part of the mutual understanding is that a written contract embodying these terms shall be drawn and executed by the respective parties, this is an obligatory agreement.”
The case of Hodges v. Sublett, 91 Ala. 588, 8 South. 800, is cited by the author to sustain both announcements, and does consistently sustain them both, for there it was held that, when a contract is not by law required to be in writing, the parties may verbally agree on all the terms, their mutual assent making a complete contract, in which case a subsequent suggestion or agreement that the contract should be reduced to writing does not make the writing essential to the validity and completeness of the contract. Said the court:
“It is an elementary principle, that the mutual assent of the parties to the same thing, and in the same sense, is an essential element of every contract. When the parties orally agree upon the terms of the contract, and there is a final assent thereto, so that no variation can be introduced into the writing except by mutual consent, the mere suggestion or intention to put it in writing at a subsequent time is not, of itself, sufficient to show that they did not mean the parol contract to be complete and binding without being put in writing.”
Clark on Contracts (Hornbook series), page 62, cited by the majority opinion, simply announces the well-established rule as follows:
“Where the parties are merely settling the terms of an agreement into which they propose to enter after all its particulars are adjusted, the negotiations do not amount to an agreement. . . . So, also, if the parties come to an agreement as to terms, but with the intention and upon the understanding that their agreement is to be reduced to writing, and that they are not to be bound until this is done, there is no contract until the writing is drawn up and assented to by both as their agreement. It all depends on the intention of the parties. If they come to a final agreement as to terms, it may bind them, though they intend to reduce the terms into writing for the purpose of becoming bound in a more *502formal manner, or for the purpose of preserving a memorial of the terms, or for any purposes other than that of making the writing exclusively their agreement. The question is whether they intend legal consequences before the formal written evidence of their agreement is' excuted. If they do not, there is no contract until this is done; but if they do intend to be bound without regard to the writing, there is a contract. Whether they intend to make no agreement until the writing is drawn up, or whether they intend to make a perfect agreement to be afterwards reduced into writing, is a question of fact.”
Accepting this statement of the law as controlling, can it be said that it appears from the testimony that it was intended that the oral contract should'not be binding, when it was so plainly evinced by what was said by the appellant, viz., that their solicitude was concerning the binding quality of the contract, so much so that they waived condition of payment, satisfied to do the work and receive the pay when it was done in order that they might have the assurance that they could rely on the contract being theirs; and this was- well understood by Mr. Newton, who said, with reference to the contract and in answer to the statement of the appellant that they had the opportunity to take other contracts which they did not want to give up unless they were sure of getting the one in question, and that they did not want to move their outfits from Leavenworth, Washington, to the St. Mary’s river in Idaho unless they were certain of the contract: “The contract is yours; go ahead and log it?” Surely this was not an agreement to enter into an agreement, but was itself an agreement, and was so understood by the parties making it. Being such an agreement, it was enforcible, and I therefore am compelled to dissent from the opinion above expressed.
Rtjdkin, C. J., concurs with Dunbak, J.